Case 3:19-cv-00990-DMS-WVG Document 57 Filed 03/02/21 PageID.448 Page 1 of 1




 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SCOTT SCHUTZA,                              ) Case No.: 3:19-cv-00990-DMS-WVG
             Plaintiff,                          )
10
                                                 ) ORDER GRANTING JOINT MOTION
11      v.                                       ) TO CONTINUE
12   COSTCO WHOLESALE                            )
     CORPORATION, a Washington                   )
     Corporation; and DOES 1–10,
13                                               )
             Defendants.                         )
14
                                                 )
15
16
17           Finding good cause, the joint motion to continue is granted. It is hereby
18   ORDERED that the trial is continued to June 21, 2021, at 9:00 a.m. The parties shall
19   file and serve their trial briefs no later than seven calendar days prior to the trial date.
20   The deadlines for all additional filings required by Local Rule shall be continued in
21   accordance with the new trial date.
22             IT IS SO ORDERED.
23
24   Dated: March 2, 2021
25
26
27
28                                                1



     ORDER GRANTING JOINT MOTION                      Case #: 3:19-cv-00990-DMS-WVG
     TO CONTINUE
